Citation Nr: 1630855	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of Veterans Affairs (VA) benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The appellant alleges that he had valid military service, from January 1945 to February 1946, with the Commonwealth Army of the Philippines, under the Armed Forces of the United States.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have the required military service to make him eligible for VA benefits under the laws administered by VA, thus, denying the claims for service-connected and nonservice-connected disability benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the last supplemental statement of the case (SSOC) in July 2015, the RO has associated a pertinent, new record with the claims file, specifically a February 2016 finding regarding the appellant's military service by the National Personnel Records Center (NPRC).  

In May 2016, the Board sent the appellant a letter informing him that new evidence had been associated with his claims file and his right to waive AOJ consideration of such evidence.  The letter informed him that if he did not respond within 45 days, the Board would assume that the appellant did not wish to have the Board decide his claim at this time and would remand his claim for AOJ review.  As over 45 days have passed since the May 2016 letter, and since the appellant has not responded to the letter, this matter must be remanded.

The AOJ should consider this evidence and any additional evidence it associates with the record.  If the claim is not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should consider this any additional evidence associated with the record - to specifically include the February 2016 finding by the NPRC.  If the claim is not fully granted, the issuance of a SSOC is required.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




